Citation Nr: 1034482	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for gastrointestinal 
disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for skin disability.

7.  Entitlement to service connection for psychiatric disability.





ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty with honorable service from 
November 1977 to October 31, 1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2006, a statement of the case 
was issued in February 2007, and a substantive appeal was 
received in April 2007.

The issues of service connection for migraine headaches, 
gastrointestinal disability, back disability, bilateral shoulder 
disability, skin disability, and psychiatric disability are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDING OF FACT

The Veteran has tinnitus which had its onset in service.  


CONCLUSIONS OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the claim has been 
granted, no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the Veteran.

The Veteran feels that service connection is warranted for 
tinnitus.  He stated in June 2004 that the tinnitus began in May 
1979 and has continued to the present.  In November 2003, he 
indicated that while stationed at Ft. Hood, he was present in the 
area of a large explosion in the motor pool caused by a welding 
accident which resulted in the death of a close friend and caused 
temporary deafness in the Veteran's ears.  He averred that since 
that time he a continuous, constant ringing and buzzing in his 
ears has persisted up to the present.  In May 2005, he indicated 
that the explosion at Ft. Hood occurred in 1978, and he submitted 
a September 1978 service report indicating that the welding 
explosion accident had actually occurred in September 1978.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Tinnitus is the type of disability which a layperson such as the 
Veteran is capable of identifying, as it is discernable by the 
layperson and within the scope his or her capacity sense, 
observe, and describe.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board accepts the Veteran's assertions that he has 
had ringing in his ears since the service welding explosion 
accident in September 1978.  The Board accordingly finds that 
service connection is warranted for the Veteran's tinnitus as 
having its onset in service and continuing since service.  
Reasonable doubt is resolved in the Veteran's favor.  


ORDER

Service connection for tinnitus is granted.


REMAND

Remand is here warranted for the Veteran's claims for service 
connection for migraine headaches, gastrointestinal disability, 
back disability, bilateral shoulder disability, skin disability, 
and psychiatric disability.

The Veteran asserted in June 2004 that he has received current 
treatment for headaches, ulcers, back problems, shoulder 
problems, skin lesions, and antisocial behavior from the Texas 
Department of Criminal Justice (TDCJ).  He has submitted 
treatment records from TDCJ showing frequent medical treatment, 
but earlier than his November 2003 date of claim.  One of the 
elements of a claim for service connection is the existence of a 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

More than 6 1/2 years have passed since the Veteran filed his claim 
in November 2003.  The Board finds that it is likely that there 
are more recent medical records of treatment available, possibly 
showing current disabilities, and hence potentially supportive of 
the Veteran's claims.  Accordingly, the RO should make attempts 
to obtain all relevant TDCJ medical records of treatment the 
Veteran has received since November 2003.  

The Veteran's service treatment records are unavailable.  When a 
veteran's records have been destroyed, the VA has an obligation 
to search for alternative records which support the veteran's 
case.  See Cuevas v. Principi, 3 Vet.App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  Moreover, although there is a 
lack of service medical records, or for that matter, service 
personnel records, VA regulations provide that service connection 
may be shown through other evidence.  Smith v. Derwinski, 2 
Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) (1994).  This evidence 
may be private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera.  The evidence may also be statements 
provided by accredited military experts.
Where service medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the benefit of 
the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).

The Veteran claimed in November 2003 or June 2004 that he 
received treatment in service for headaches, ulcers (consider 
this to be any gastrointestinal disability), back problems, 
shoulder problems, and skin lesions, and that he had antisocial 
behavior beginning in 1978 or 1979.  He stated in November 2003 
that after a large explosion in the motor pool at Fort Hood which 
resulted in the traumatic death of a close friend, he had had 
problems with his nerves.  VA must consider the heightened 
burdens implicated when records are lost or destroyed.  If TDCJ 
medical records obtained as a result of this remand show current 
headaches disability, gastrointestinal disability, back 
disability, shoulder disability, skin disability, or psychiatric 
disability, then corresponding VA examination or examinations are 
in order to address the nature and etiology of those disorders, 
in furtherance of the respective claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain 
any TDCJ medical records of treatment 
which the Veteran has received since 
November 2003. 

2.  Thereafter, schedule the Veteran for a 
VA examination for any of the claimed 
disabilities which are shown in prison 
records since November 2003.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  

The examiner should identify which, if 
any, of the claimed disabilities the 
subject of this remand the Veteran has as 
a current condition.  The examiner should 
then render an opinion as to whether it is 
at least as likely as not (a probability 
of at least 50 percent) that those current 
disabilities developed in service or are 
otherwise causally related to service.  In 
so doing, the examiner may consider lay or 
other evidence, but should consider the 
credibility of such evidence, based on 
factors which may impact credibility.  

A rationale for any opinions expressed 
must be provided.

3.  Thereafter, readjudicate the Veteran's 
claims for service connection for migraine 
headaches, gastrointestinal disability, 
back disability, bilateral shoulder 
disability, skin disability, and 
psychiatric disability, de novo.  If any of 
the benefits sought on appeal and the 
subject of this remand remain denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


